                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9           IN THE MATTER OF THE                             CASE NO. C17-1167-JCC
             COMPLAINT OF THE F/V
10           DESTINATION, INC., AS OWNERS                     ORDER
11           AND/OR OPERATORS OF THE
             VESSEL DESTINATION, OFFICIAL
12           NUMBER 632374, FOR
             EXONERATION FROM LIABILITY
13           AND/OR LIMITATION OF
             LIABILITY
14

15          This matter comes before the Court sua sponte. Given that this action has been

16   voluntarily dismissed (see Dkt. No. 21), the Clerk is authorized and directed to draw a check on

17   the funds deposited in the registry of this court in the principal amount of $500 plus all accrued

18   interest, minus any statutory users fees, payable to Holmes, Weddle & Barcott, PC and mail or

19   the deliver the check to Holmes, Weddle & Barcott, PC, 999 Third Avenue, Suite 2600, Seattle,

20   WA 98104-4011.

21          DATED this 5th day of March 2019.




                                                           A
22

23

24
                                                           John C. Coughenour
25                                                         UNITED STATES DISTRICT JUDGE
26


     ORDER
     C17-1167-JCC
     PAGE - 1
